1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT

8                     EASTERN DISTRICT OF CALIFORNIA

9

10   TEEN RESCUE, CARLTON WILLIAMS         No.   2:19-cv-00457-JAM-EFB
     as an individual and on behalf
11   of all others similarly
     situated,
12                                         ORDER GRANTING DEFENDANTS’
                  Plaintiffs,              MOTION TO DISMISS
13
          v.
14
     XAVIER BECERRA, Attorney
15   General of the State of
     California, in his official
16   capacity, WILLIAM LIGHTBOURNE,
     Director of the State
17   Department of Social Services,
     in his official capacity,
18   Butte County Department of
     Children’s Services Division
19   and DOES 1-50,
20                Defendants.
21

22       This case stems from a dispute concerning the California

23   Community Care Facilities Act (“CCFA”) and its implications on

24   the freedom of religion and the rights of parents to raise their

25   kids in the way they see fit.    Plaintiff Carlton Williams

26   (“Plaintiff”) brings this suit in his capacity as class

27   representative of the parents and guardians of the students

28   currently attending River View Christian Academy (“RVCA”) and
                                       1
1    seeks declaratory and injunctive relief.     First Amended Comp.

2    (“FAC”), ECF No. 8.    Defendants move to dismiss.   Mot., ECF No.

3    24.

4          For the reasons set forth below, the Court GRANTS

5    Defendants’ motion.1

6

7           I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

8          Teen Rescue is a California-based religious organization.

9    FAC ¶ 7.    As part of its ministry, Teen Rescue established and

10   operates a Christian boarding school, River View Christian

11   Academy.    FAC ¶¶ 7, 23.   Plaintiff Carlton Williams is the

12   custodial parent of a child enrolled at RVCA.     FAC ¶ 8.    Williams

13   is the representative for a class of similarly situated parents

14   and guardians of RVCA students (“Parent Class”).     FAC ¶ 8.

15         The CCFA was enacted with the primary purpose of

16   establishing “a coordinated and comprehensive statewide service

17   system of quality community care for mentally ill,

18   developmentally and physically disabled, and children and adults

19   who require care or services by a facility or organization issued

20   a license or special permit.”     Cal. Health & Safety Code
21   § 1501(a).   Until 2016, RVCA was exempt from licensure as a

22   community care facility and thereby exempt from the CCFA’s

23   regulations.    FAC ¶ 57.   When the CCFA was amended in 2016 by

24   Senate Bill 524, the legislature changed the definition of

25   private alternative boarding school to mean “a group home

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 30, 2019.
                                      2
1    licensed by the [D]epartment [of Social Services] to operate a

2    program . . . to provide youth with 24-hour residential care and

3    supervision, which, in addition to providing educational services

4    to youth, provides, or holds itself out as providing, behavior-

5    based services to youth with social, emotional, or behavior

6    issues.”    Cal. Health & Safety Code § 1502(A)(19).   FAC ¶ 58.

7    Thus, since 2016, the California Department of Social Services

8    has categorized RVCA as a private alternative boarding school,

9    subject to the CCFA, the jurisdiction of the California

10   Department of Social Services, and enforcement by the California

11   Attorney General.    FAC ¶¶ 45, 72.   Teen Rescue disputes this

12   categorization, alleging it does not provide therapeutic

13   activities or engage in behavior modification other than

14   providing students with a combination of a structured environment

15   and spiritual guidance.   FAC ¶¶ 39, 42.

16       RVCA also alleges the CCFA impermissibly requires private

17   alternative boarding schools to allow students full autonomy on

18   matters of religion and sexual identity.    FAC ¶ 1.   RVCA admits

19   that its religious practices violate those portions of the CCFA.

20   FAC ¶ 62.   Williams alleges he specifically sends his child to
21   RVCA for the spiritual guidance it provides.    FAC ¶ 64.   Thus,

22   Williams alleges it would be a profound interference with the

23   Parent Class’ free exercise of religion and parental rights to

24   place RVCA under the CCFA.    FAC ¶¶ 65, 80.

25       On March 13, 2019, Plaintiffs Carlton Williams and Teen

26   Rescue filed the Complaint.    Compl., ECF No. 1.   Less than one
27   month later, Plaintiffs filed the operative First Amended

28   Complaint, alleging violations of (1) the First Amendment’s Free
                                       3
1    Exercise Clause, and (2) the Fourteenth Amendment’s right to

2    parent.   FAC, ECF No. 8.

3        On April 5, 2019, Plaintiffs filed an Emergency Application

4    and Motion for a Temporary Restraining Order.      ECF No. 10.     This

5    Court denied Plaintiffs’ motion and dismissed Teen Rescue’s claim

6    with prejudice based on Younger abstention, leaving Carlton

7    Williams as the sole plaintiff.      TRO Order, ECF No. 21, at 5.

8        Defendants now move to dismiss the FAC, arguing Plaintiff

9    lacks standing and failed to state a cognizable claim under

10   either the First or Fourteenth Amendment.      Mot., ECF No. 24.

11   Williams opposes the motion.      Opp’n, ECF No. 36.

12

13                               II.   OPINION

14       A.    Standing

15       “[S]tanding is an essential and unchanging part of the case-

16   or-controversy requirement of Article III.”      Lujan v. Defs. of

17   Wildlife, 504 U.S. 555, 560 (1992).      Standing is therefore a

18   “threshold question” in “determining the power of the court to

19   entertain the suit.”   Warth v. Seldin, 422 U.S. 490, 498 (1975).

20   Moreover, “federal courts are required sua sponte to examine
21   jurisdictional issues such as standing.”      Bernhardt v. Cty. of

22   Los Angeles, 279 F.3d 862, 868 (9th Cir. 2002) (internal

23   quotation marks and citation omitted).

24       To establish standing, a “plaintiff must have (1) suffered

25   an injury in fact, (2) that is fairly traceable to the challenged

26   conduct of the defendant, and (3) that is likely to be redressed
27   by a favorable judicial decision.”      Spokeo, Inc. v. Robins, 136

28   S. Ct. 1540, 1547 (2016), as revised (May 24, 2016).      At the
                                         4
1    pleading stage “[i]t is the responsibility of the complainant

2    clearly to allege facts demonstrating that he is a proper party

3    to invoke judicial resolution of the dispute and the exercise of

4    the court’s remedial powers.”     Warth, 422 U.S. at 518.

5        For Williams to have standing, he must first establish an

6    injury in fact.    To do so, Williams must show that he suffered

7    “an invasion of a legally protected interest” that is “concrete

8    and particularized” and “actual or imminent, not conjectural or

9    hypothetical.”    Lujan, 504 U.S., at 560–61.   A concrete injury

10   as to the plaintiff must actually exist.     Spokeo, 136 S. Ct., at

11   1548 (citations omitted).    An “[a]bstract injury is not enough.”

12   City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983).       “The

13   plaintiff must show that he has sustained or is immediately in

14   danger of sustaining some direct injury as the result of the

15   challenged official conduct and . . . .”     As previously

16   mentioned, “the injury or threat of injury must be both real and

17   immediate, not conjectural or hypothetical.”     Id. at 101–02

18   (internal quotation marks and citations omitted).     Moreover, to

19   be particularized, the injury “must affect the plaintiff in a

20   personal and individual way.”     Id. (internal quotation marks and
21   citations omitted).     The injury in fact test “requires that the

22   party seeking review be himself among the injured.”     Sierra Club

23   v. Morton, 405 U.S. 727, 734–35 (1972).

24            1.       The Free Exercise Claim

25       The Free Exercise Clause of the First Amendment provides

26   that “Congress shall make no law respecting an establishment of
27   religion, or prohibiting the free exercise thereof . . . .”

28   U.S. Const., Amdt. 1.    Above all, this affords us the “right to
                                        5
1    believe and profess whatever religious doctrine one desires.”

2    Employment Div., Dept. of Human Resources of Oregon v. Smith,

3    494 U.S. 872, 877 (1990).    Thus, the government may not

4    “[1] compel affirmation of religious beliefs, [2] punish the

5    expression of religious doctrines it believes to be false,

6    [3] impose special disabilities on the basis of religious views

7    or religious status, or [4] lend its power to one side or the

8    other in controversies over religious authorities or dogma.”

9    Id. (internal citations omitted).

10        The CCFA requires, among other things, RVCA to “submit a

11   staff training plan to the [D]epartment [of Social Services] as

12   part of its plan of operation” which includes training in

13   “[c]ultural competency and sensitivity in issues relating to the

14   lesbian, gay, bisexual, and transgender communities.”       Cal.

15   Health & Safety Code § 1502.2(c)(4).     The CCFA also gives

16   students the right “[t]o be free from acts that seek to change

17   his or her sexual orientation . . . .”     Cal. Health & Safety Code

18   § 1502.2(d)(1)(P).     Neither of these provisions of the CCFA

19   constitute an invasion of Williams’ First Amendment rights

20   sufficient to establish the requisite standing.
21        Merely developing a plan to train RVCA staff in issues

22   relating to the lesbian, gay, bisexual, and transgender

23   communities does not invade the First Amendment rights of RVCA

24   parents.   An injury in fact must be particularized: it must

25   affect the plaintiff in a personal and individual way.      Spokeo,

26   136 S. Ct., at 1548.    The training plan is developed to educate
27   RVCA staff.   The RVCA staff is not, however, required to teach

28   students about these issues.    As such, this provision of the CCFA
                                        6
1    does not affect Williams’ child, let alone Williams himself, in a

2    personal and individual way.

3         Similarly, preventing a community care facility from

4    attempting to change the sexual orientation of its students is

5    not an invasion of the parents’ First Amendment rights.        The

6    First Amendment gives Williams the right to believe and profess

7    whatever religion he desires.     If sending his child to an

8    exclusively faith-based educational institution is an important

9    part of Williams’ faith, there is nothing in the CCFA that

10   prevents him from doing so.    The provision in the CCFA that bars

11   conversion therapy applies only to facilities that are subject to

12   the CCFA.   Williams is free to enroll his child at a CCFA-exempt

13   religious boarding school.     Given that nothing in the CCFA

14   prevents Williams from enrolling his child in a religious

15   boarding school that could attempt to change his child’s sexual

16   orientation, any invasion of his First Amendment rights is too

17   abstract to amount to an “injury in fact.”      Lujan, 504 U.S., at

18   560–61.

19        Finally, the very language of the FAC is revealing as to

20   whose injury is really at stake.       The First Cause of Action
21   states: “Compliance with the [CCFA] will violate the sincerely

22   held religious convictions and practices of this Christian

23   ministry.”.   FAC ¶ 93 (emphasis added).     It continues: “Requiring

24   [RVCA] to comply with the scope of the [CCFA] and thus fall under

25   the enforcement jurisdiction of the Attorney General and the

26   Director of the State Department of Social Services will violate
27   this religious educational institution’s right to the free

28   exercise of religion as protected by the First Amendment.”         FAC
                                        7
1    ¶ 94 (emphasis added).     In framing the injuries alleged as being

2    sustained by “this Christian ministry” and “this religious

3    educational institution,” the FAC leaves no doubt that the only

4    injuries alleged here were suffered by Teen Rescue, not the

5    parents.   Williams failed to identify a concrete and

6    particularized injury in fact under the Free Exercise Clause.

7    Thus, Williams and the other RVCA parents lack standing to bring

8    a claim under the First Amendment.     The Court DISMISSES this

9    claim WITHOUT PREJUDICE.

10              2.   The Parental Rights Claim

11       Among the protections afforded by the Fourteenth Amendment

12   is the “liberty of parents and guardians to direct the upbringing

13   and education of children under their control.”     Pierce v.

14   Society of the Sisters of the Holy Names of Jesus and Mary, 268

15   U.S. 510, 534–35 (1925) (invalidating a statute that would remove

16   the option to send children to private school); see also Meyer v.

17   State of Nebraska, 262 U.S. 390, 400–01 (1923) (recognizing the

18   “power of parents to control the education of their own” in

19   abolishing a state law banning the teaching of the German

20   language).
21       The FAC alleges that, “by bringing RVCA under the CCFA,

22   California substitutes its judgment with that of the parents on

23   matters of religion and moral issues,” and denies the Parent

24   Class “an exclusively faith-based residential educational

25   option.”   FAC ¶¶ 99, 100.   It further alleges that “enrolling

26   their children in a school that is regulated and under the
27   jurisdiction of the California Department of Social Services is

28   not tenable for the Parent Class.”     FAC ¶ 101.   But the FAC
                                        8
1    overstates the power of the CCFA to affect the decision-making

2    authority of parents with children currently enrolled at RVCA.

3    Unlike in Meyers or Pierce, the CCFA does not compel or prevent

4    Williams or his child to engage in any particular behavior.     The

5    CCFA does not require parents to enroll their children in

6    community care facilities that may be subject to the CCFA.     And

7    Williams is not required to send his child to RVCA, nor is he

8    prevented from enrolling his child at a religious boarding school

9    of his choosing.   The CCFA’s application to RVCA does not

10   meaningfully interfere with Williams’ ability to raise his child

11   in the way he sees fit.   Williams has, therefore, failed to show

12   that he has sustained or is in immediate danger or sustaining a

13   direct injury as a result of the CCFA.

14       Furthermore, Williams’ challenges to specific provisions of

15   the CCFA, like that which states students are to be “free to

16   attend religious services or activities of his/her choice and to

17   have visits from the spiritual advisor of his/her choice,” 22 CCR

18   § 80072, are based on hypothetical injuries.   Williams asks this

19   Court to imagine a situation in which RVCA is required to admit a

20   student who does not accept its faith statement and might request
21   access to non-Christian services that are not provided by RVCA.

22   This Court is not convinced such a situation would ever arise

23   given that RVCA is a private facility that is free to admit

24   students as it chooses and can deny students who do not accept

25   its faith statement.   Federal courts cannot issue advisory

26   opinions in hypothetical cases.   Thomas v. Anchorage Equal Rights
27   Comm'n, 220 F.3d 1134, 1138 (9th Cir. 2000) (en banc) (The

28   court’s “role is neither to issue advisory opinions nor to
                                       9
1    declare rights in hypothetical cases, but to adjudicate live

2    cases or controversies consistent with the powers granted the

3    judiciary in Article III of the Constitution.”).      Thus, because

4    his alleged injury is neither real nor immediate, Williams failed

5    to establish an injury in fact for his parental rights claim that

6    meets the requirements for standing.      Accordingly, the Court

7    DISMISSES Plaintiff’s Fourteenth Amendment claim WITHOUT

8    PREJUDICE.

9                               III.   ORDER

10        For the reasons set forth above, Plaintiff Carlton Williams

11   lacks standing to pursue his claims and the suit is DISMISSED

12   WITHOUT PREJUDICE.    See Fleck & Assocs., Inc. v. City of Phoenix,

13   471 F.3d 1100, 1106-07 (9th Cir. 2006) (holding that dismissal

14   for lack of standing should be without prejudice).

15        Because Plaintiff lacks standing, this Court need not

16   address whether Plaintiff adequately stated a claim under Rule

17   12(b)(6).    Fleck, 471 F.3d at 1102 (“Because [the plaintiff]

18   lacked standing . . . the district court lacked subject matter

19   jurisdiction and should have dismissed the complaint on that

20   ground alone.”).     If Plaintiff intends to file an amended
21   complaint, he must do so within twenty days of the date of this

22   Order. Defendants responsive pleading is due within twenty days

23   thereafter. If Plaintiff elects not to file an amended complaint,

24   the clerk of the Court is directed to close this case.

25        IT IS SO ORDERED.

26   Dated: September 18, 2019
27

28
                                        10
